DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oike et al. USPG Pub. No.: US2013/0249538.
Regarding Claim 1, Oike teaches a rotational position detection device (see figure 2) comprising: 
a rotary body (figures 2-3, 22) including a first magnet pair (figure 3, see figure below) including a first permanent magnet (South) and a second permanent magnet (North) which have polarities different from each other and are arranged adjacent to each other in a predetermined rotation direction (seen in figure 3); and 
a second magnet pair (figure 3, see figure below) which is arranged at a position different from the first magnet pair and includes a third permanent magnet and a fourth permanent magnet which have polarities different from each other and are arranged adjacent to each other in the predetermined rotation direction (seen in figure 3); and 
a sensor pair (figure 2, 28 and [0032]) which includes a first magnetic sensor and a second magnetic sensor that are arranged in a manner of being adjacent to each other in the predetermined rotation direction and configured to output different output signals for detection of magnetic fields having different polarities (see [0041]-[0045] which discusses the sensors being coupled to a controller and outputting distinct signals to said controller based on detected values), 
wherein the rotational position detection device is configured to detect a first facing position where the first magnetic sensor and the second magnetic sensor respectively face the first permanent magnet and the second permanent magnet and a second facing position where the first magnetic sensor and the second magnetic sensor respectively face the third permanent magnet and the fourth permanent magnet by a combination of the output signals by the sensor pair which are different from each other (seen in figures 2 and 3 and discussed in [0041]-[0045], See that north poles are on the right side of the vertical midline and south poles are on the left side of the vertical midline such that the output signals would be different when each pair of magnets are in position to face the hall sensor pair).

    PNG
    media_image1.png
    310
    367
    media_image1.png
    Greyscale

Regarding Claim 2, Oike teaches the rotational position detection device according to claim 1, wherein the second permanent magnet of the first magnet pair and the fourth permanent magnet of the second magnet pair which have different polarities are arranged on one side in the predetermined rotation direction of the first permanent magnet of the first magnet pair and the third permanent magnet of the second magnet pair, respectively (seen in figure 3 in which that north poles are on the right side of the vertical midline and south poles are on the left side of the vertical midline such that the south polar magnet of the first pair and the north polar magnet of the second pair would be on the same side in terms of the rotational direction.  Thus the claimed language is met).
Alternatively, Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willford et al. US Patent No.: US 5,566,579.
Regarding Claim 1, Willford teaches a rotational position detection device (figure 18) comprising: 
a rotary body (110) including a first magnet pair (112, 113) including a first permanent magnet (112) and a second permanent magnet (113) which have polarities different from each other and are arranged adjacent to each other in a predetermined rotation direction; and 
a second magnet pair (114, 115) which is arranged at a position different from the first magnet pair and includes a third permanent magnet (114) and a fourth permanent magnet (115) which have polarities different from each other and are arranged adjacent to each other in the predetermined rotation direction; and 
a sensor pair (116, 117) which includes a first magnetic sensor (116) and a second magnetic sensor (117) that are arranged in a manner of being adjacent to each other in the predetermined rotation direction and configured to output different output signals for detection of magnetic fields having different polarities (see figure 19), 
wherein the rotational position detection device is configured to detect a first facing position where the first magnetic sensor and the second magnetic sensor respectively face the first permanent magnet and the second permanent magnet and a second facing position where the first magnetic sensor and the second magnetic sensor respectively face the third permanent magnet and the fourth permanent magnet by a combination of the output signals by the sensor pair which are different from each other (column 18, lines 22-38).
Regarding Claim 2, Willford teaches the rotational position detection device according to claim 1, wherein the second permanent magnet of the first magnet pair and the fourth permanent magnet of the second magnet pair which have different polarities are arranged on one side in the predetermined rotation direction of the first permanent magnet of the first magnet pair and the third permanent magnet of the second magnet pair, respectively (see figure 18).
Regarding Claim 3, Willford teaches the rotational position detection device according to claim 1, wherein in addition to the first facing position and the second facing position, the rotational position detection device is configured to detect unstable positions deviated from the first facing position and the second facing position in the predetermined rotation direction based on coincidence of the output signals of the first magnetic sensor and the second magnetic sensor (column 18, lines 16-22).
Regarding Claim 4, Willford teaches the rotational position detection device according to claim 2, wherein in addition to the first facing position and the second facing position, the rotational position detection device is configured to detect unstable positions deviated from the first facing position and the second facing position in the predetermined rotation direction based on coincidence of the output signals of the first magnetic sensor and the second magnetic sensor (see column 18, lines 16-22).
Regarding Claim 5, Willford teaches the rotational position detection device according to claim 1, wherein in the predetermined rotation direction, a center position of the first magnetic sensor and the second magnetic sensor is located in the vicinity of a center position of the first magnet pair at the first facing position, and in the predetermined rotation direction, the center position of the first magnetic sensor and the second magnetic sensor is located in the vicinity of a center position of the second magnet pair at the second facing position (see figure 18 and column 18).
Regarding Claim 6, Willford teaches the rotational position detection device according to claim 2, wherein in the predetermined rotation direction, a center position of the first magnetic sensor and the second magnetic sensor is located in the vicinity of a center position of the first magnet pair at the first facing position, and in the predetermined rotation direction, the center position of the first magnetic sensor and the second magnetic sensor is located in the vicinity of a center position of the second magnet pair at the second facing position (see figure 18 and column 18).
Regarding Claim 7, Willford teaches the rotational position detection device according to claim 3, wherein in the predetermined rotation direction, a center position of the first magnetic sensor and the second magnetic sensor is located in the vicinity of a center position of the first magnet pair at the first facing position, and in the predetermined rotation direction, the center position of the first magnetic sensor and the second magnetic sensor is located in the vicinity of a center position of the second magnet pair at the second facing position (see figure 18 and column 18).
Regarding Claim 8, Willford teaches the rotational position detection device according to claim 1, wherein the sensor pair is a latch type configured to hold the output signals (col.18, lns.39-42).
Regarding Claim 9, Willford teaches the rotational position detection device according to claim 2, wherein the sensor pair is a latch type configured to hold the output signals (col.18, lns.39-42).
Regarding Claim 10, Willford teaches the rotational position detection device according to claim 3, wherein the sensor pair is a latch type configured to hold the output signals (col.18, lns.39-42).
Regarding Claim 11, Willford teaches the rotational position detection device according to claim 5, wherein the sensor pair is a latch type configured to hold the output signals (col.18, lns.39-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willford et al. US Patent No.: US 5,566,579 in view of Chen et al. USPG Pub No.: US 2015/0152876.
Regarding Claim 12-16, Willford teaches the rotational position detection device according to claims 1-3 and 5-6, respectively, wherein a rotation direction of the rotary body is determined based on a time difference between the output signals of the first magnetic sensor and the output signals of the second magnetic sensor.  However, Chen teaches wherein a rotation direction of the rotary body is determined based on a time difference between the output signals of the first magnetic sensor and the output signals of the second magnetic sensor (see [0042]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Willford with those of Chen in order to determine the rotational direction of the rotor as a whole to judge braking (see Chen [0008] and [0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852